Citation Nr: 1232463	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-43 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.  

The Board notes that the Veteran initially claimed service connection for PTSD. Construing the claim liberally, however, the Board has determined that the issue is characterized as one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim). The issue has, therefore, been restated as set forth above.

This matter was previously before the Board in June 2011 at which time it was remanded for the Veteran to be scheduled for a hearing.  However, the Veteran withdrew his hearing request.  The case is now returned to the Board. 

Additional evidence has been added to the record that the RO has not reviewed.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran has waived RO jurisdiction of the evidence.  Moreover, the Board has determined that there is sufficient evidence to grant the Veteran's claim.


FINDING OF FACT

The Veteran's currently diagnosed PTSD and major depressive disorder was incurred in, or caused by, his military service. 





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given that the results are favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for PTSD and major depressive disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

The Veteran seeks service connection for PTSD.  On his claim in September 2007 he stated that he had been treated for depression for the past 14 years by his family doctor, and three years prior had started seeing a psychologist for depression.  He believed that he had symptoms of PTSD noting that he was a ground soldier in Vietnam and was in direct combat every day during his time there.  He indicated that now he had problems dealing with everyday life and was withdrawn and angry and felt that everything seemed hopeless.  

In a later statement in October 2008, the Veteran again asserted that he was a combat soldier in Vietnam and was one of a four member team that went behind enemy lines.  He recalled that he shot and killed Viet Cong soldiers and saw many of his buddies shot and killed.  He was a Platoon Leader and was required to write letters to the mothers of his fellow soldiers to tell them their sons had been killed by enemy fire.  He contends that he has suffered the effects of PTSD for years in the form of self-medicating with alcohol and drugs.  

In November 2009, the Veteran related more specifics of his combat experiences including being in hand-to-hand combat and killing one North Vietnamese soldier in particular, whose diary he kept and still had.  He indicated that he felt his life was forever changed after witnessing someone die at his hands and that he remembered and recounted that battle in his head thousands of times over the last 40 years.  He also recalled being involved in a helicopter rescue mission after the Tet Offensive when he was wounded by shrapnel due to friendly fire.  He stated that he did not receive the Purple Heart because it was friendly fire but he did receive the Army Commendation Medal for heroism for the rescue.  He indicated that after service his life totally unraveled including losing his marriage and his daughter.  He had contemplated suicide many times.  Thus, the Veteran seeks disability compensation for his PTSD, which he relates to his military service.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.  38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for veterans without documentation of having engaged in combat with the enemy.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010). Previously, VA was required to undertake extensive development to determine whether a Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3)  states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In addressing the pertinent facts of this case, the Veteran's DD-Form 214 shows that he was an Infantry Unit Commander and served in Vietnam for just less than one year.  He earned, in pertinent part, the Bronze Star Medal, Air Medal with 2 Oak Leaf Clusters, the Combat Infantryman Badge, and the Army Commendation Medal.  These medals and military specialty confirm that the Veteran was exposed to combat during his service in Vietnam.  Therefore, in the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors, considering that the stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99.

The next issue is whether the Veteran has a psychiatric disorder to include PTSD as a result of the in-service combat stressors.

Private treatment records dated from 2006 to 2010 show treatment for depression/anxiety and PTSD.  The Veteran's combat service in Vietnam was mentioned on some of the treatment record in that the Veteran was experiencing nightmares and recurrent recollections of the stresses of combat.  It was noted in October 2007 that he had nightmares and daytime flashes of death he witnessed.  In April 2009 he noted an increase in dreaming that he could not save a fellow soldier from slaughter.  It was also noted that the Veteran was having relationship problems with his marriage and job stresses.  The Veteran reportedly wrote a therapeutic "letter" to the Viet Cong soldier he killed that was noted in September 2010.

VA treatment records dated from 2008 to 2009 show treatment for major depressive disorder.  In April 2008 it was mentioned that his PTSD screen was positive but that while the Veteran had recollections of distressing events from combat that sometimes occurred in dreams and endorsed hypervigilance, he did not endorse enough criteria to have a diagnosis of PTSD.

The Veteran underwent VA examination in April 2008.  It was noted that the Veteran had been treated for major depressive disorder (rule out PTSD) since 2006.  The Veteran described depressive symptoms for the last 10 to 12 years.  He also noted that he was an Infantry Unit Commander and had combat experience in Vietnam including when his platoon was delayed and another platoon stepped in and all were killed including a friend.  He also recalled coming across a church that had exploded and seeing dead bodies of nuns and children, and some who were still alive but injured.  In addition he had intercurrent stressors of relationship problems.  The Veteran reported occasional nightmares but the frequency was variable.  He did not report significant distress associated with the re-experiencing symptoms.  His avoidance symptoms were mild, as were his hyperarousal symptoms.  Overall the examiner determined that his symptoms were subclinical and did not meet the full criteria for PTSD.  Thus, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The rationale was that the testing results did not support symptom frequency and severity significant enough to warrant a DSM-IV diagnosis.  The Veteran had a history of major depressive disorder and some symptom overlap with PTSD (such as sleep impairment and diminished interest).  The examiner commented that the Veteran had sought treatment in the context of marital problems and job stress and the objective data in the claims file supported that his depression was more likely than not related to these factors and not trauma induced by combat.  The Axis I diagnosis was major depressive disorder, recurrent, in partial remission.  

The Veteran underwent another VA examination in October 2010.  It was noted that the Veteran reported taking medication for depression since 1990 and in 2000 began VA counseling for marital problems and drug problems with his son.  In 2007 he started seeing a private therapist and continued to receive treatment there.  The Veteran described combat experience in Vietnam including killing others, hearing a radio operator pleading for help when those in his platoon were killed, having to secure an orphanage after it was destroyed, experiencing small arms fire and mortar fire on most days, and retrieving helicopter pilots with broken backs while being fired on.  In describing his current symptoms the examiner commented that the Veteran reported symptoms of PTSD that were subclinical based on the scoring criteria.  It was noted that he met the DSM-IV stressor criterion and had clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He also experienced frequent, chronic, and moderate to severe PTSD symptoms.  However, the psychometric scoring suggesting malingering rather than a genuine psychiatric or cognitive disorder.  The examiner commented that a diagnosis of PTSD was not confirmed during this evaluation and that the Veteran's symptoms appeared to be more related to intercurrent stressors of marital and familial problems, and more recently his prostate cancer.

In May 2012, a private psychiatrist submitted a letter noting that the Veteran had been his patient since 2006 and that he had treated the Veteran for major depressive disorder and recurrent and chronic PTSD.  The psychiatrist determined that the diagnosis of PTSD was based on the DSM-IV-R criteria as follows: The Veteran was exposed to a traumatic event in which he experienced, witnessed, and was confronted with actual or threatened death or serious injury when he was in Vietnam.  He was in active combat and during his experience, the Veteran's response involved intense fear, helplessness, and horror.  The Veteran had persistently re-experienced in the form of recurrent distressing dreams of the event, and also had intense psychological distress at exposure to internal and external cues that symbolized or resembled an aspect of the traumatic event.  He also had experienced recurrent and intrusive, distressive recollections of the event including images, thoughts, or perceptions.  In addition he had persistent avoidance of stimuli associated with the trauma and numbing in general responsiveness that was not present before the trauma.  He experienced feelings of detachment or estrangement from others, and avoided activities, places, or people that would arouse recollections of the trauma.  Also, there were persistent symptoms of increased arousal that were not present before the trauma as indicated by irritability or outbursts of anger as well as difficulties falling or staying asleep.  The duration of the disturbance had been more than a month and had caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The psychiatrist noted that he had last seen the Veteran in February 2012 and at that time the Veteran was still reporting nightmares about Vietnam and nonspecific very scary nightmares.  The Veteran also discussed an incident in which he was traumatized in the battlefield while in Vietnam when he had to kill another person from the Vietnamese army and kept a book that the person had with him.  The Veteran would still go to the book from time to time and had strong feelings of guilt above the events.  The Veteran also had recollections and nightmares of people from the US Army that were killed during the same incident.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a psychiatric disorder to include PTSD and major depressive disorder related to his reported in-service stressors.  In making this determination, the Board notes that the Veteran is competent to report that he was fearful during his military service that he would die, that he killed another Viet Cong soldier during hand-to-hand combat, that he was fired upon, and that he witnessed the death of many other soldiers.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he feared for his life during his combat service in Vietnam.  The Veteran's records are internally consistent, as evidenced by his DD Form-214 he was a Platoon Leader in the infantry during his service in Vietnam and earned medals that are awarded for combat service.  Therefore, the Veteran's assertions are consistent with the circumstances of his service and there is no clear and convincing evidence to rebut his lay statements.  Further, the Board finds that it is facially plausible that the stressors described by the Veteran resulted in his resultant PTSD and major depressive disorder.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a private psychiatrist has related the Veteran's PTSD and major depressive disorder to his military experiences including the combat stressors of witnessing and being involved in the death of others, including killing a Viet Cong soldier and keeping his diary.  The psychiatrist's opinion was well-informed, because even though he did not indicate a review of the claims file, he was aware of the relevant medical history by having treated a Veteran for a long period of time and through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  The opinion was fully articulated in that the psychiatrist explained in great detail how the Veteran's symptoms met the DSM-IV criteria for a diagnosis of PTSD.  Also, the opinion was supported by reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

While the Veteran's marital problems and other family problems also have been mentioned as a contributing factor, the degree of psychiatric impairment related to these post-service problems versus military service has not been differentiated.  See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.).  

Although the VA examiners in April 2008 and October 2010 found that the Veteran did not meet the criteria for a diagnosis of PTSD, they did not clearly explain why this was so.  The October 2010 examiner noted that the Veteran met the DSM-IV stressor criterion, had clinically significant distress or impairment in social, occupational, or other important areas of functioning, and also experienced frequent, chronic, and moderate to severe PTSD symptoms; but that he did not meet the clinical criteria for PTSD.  The October 2010 examiner suggested that the Veteran was malingering but did not provide any details for why this is so.  Therefore, the probative value of the October 2010 examiner's opinion is diminished.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The April 2008 VA examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD because the testing results did not support symptom frequency and severity significant enough to warrant a DSM-IV diagnosis.  However, the examiner also commented that the Veteran had a history of major depressive disorder and some symptom overlap with PTSD (such as sleep impairment and diminished interest), but did not offer an opinion on whether the major depressive disorder might be a result of the Veteran's military service.  The examiner commented that the Veteran had sought treatment in the context of marital problems and job stress but did not address the fact that the Veteran's combat service in Vietnam also had been addressed on his psychiatric treatment records.  Therefore, the probative value of the April 2008 VA opinion is diminished, as well.  

Because there is a medical diagnosis of PTSD and major depressive disorder related to the claimed in-service stressors, and credible supporting evidence of the occurrence of that stressors, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD and major depressive disorder.  Therefore, the Veteran's claim for service connection for a psychiatric disorder to include PTSD and major depressive disorder is granted. 
ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD and major depressive disorder is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


